Citation Nr: 0204698	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  95-42 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder as 
due to herbicide exposure.  

2.  Entitlement to a disability evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  Service records show that the veteran was awarded the 
Combat Infantryman's Badge and Vietnam Service Medal.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 1994 and 
September 1995 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  The September 
1994 rating decision denied service connection for a skin 
disorder to include cysts, claimed as secondary to Agent 
Orange exposure.  Service connection for post traumatic 
stress disorder (PTSD) was granted and a 10 percent 
evaluation was assigned from December 16, 1991.  A July 1996 
rating decision assigned a 50 percent evaluation to the PTSD 
from December 16, 1991.  

This matter was remanded to the RO in May 1998.  

Review of the record reveals that the September 1994 and 
September 1995 rating decisions denied entitlement to service 
connection for elevated liver enzymes, cholesterol, and 
triglycerides as secondary to exposure to Agent Orange.  The 
veteran timely appealed these determinations.  However, in an 
October 1998 statement, the veteran expressed his desire to 
withdraw this appeal.  Thus, this issue is no longer before 
the Board for appellate review.  See 38 C.F.R. § 20.204 
(2001).  




FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  None of the veteran's skin disorders are diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.

3.  There is no medical evidence of record, which establishes 
a causal link between the veteran's skin disorders, including 
a macular, papular rash on the buttocks, perianal pruritus, 
contact dermatitis, and lichen simplex on the buttocks, and 
his military service. 

4.  The revised version of 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective from November 7, 1996, is more favorable to 
the veteran's claim.    

5.  Prior to November 7, 1996, the veteran's PTSD was 
principally manifested by nightmares, flashbacks, 
intermittent auditory hallucinations and delusions, 
heightened startle response, intermittent suicidal ideations, 
social isolation, anxiety, and depression, which were 
productive of severe occupational and social impairment; 
there was no evidence of totally incapacitating 
psychoneurotic symptoms, virtual isolation in the community, 
or a demonstrable inability to obtain and retain employment.  

6.  After November 7, 1996, the veteran's PTSD is principally 
manifested by nightmares, flashbacks, intermittent auditory 
hallucinations and delusions, heightened startle response, 
intermittent suicidal ideations, social isolation, anxiety, 
and depression, which are productive of occupational and 
social impairment with deficiencies in most areas and an 
inability to establish and maintain effective relationships; 
there is no evidence of total occupational or social 
impairment.  



CONCLUSIONS OF LAW

1.  Skin disorders, including a macular, papular rash on the 
buttocks, perianal pruritus, contact dermatitis, and lichen 
simplex on the buttocks, were not incurred as a result of 
service, either on a direct basis or as secondary to Agent 
Orange exposure.  38 U.S.C.A. §§ 1110, 1116 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) 
(2001).

2.  Prior to November 7, 1996, the criteria for a 70 percent 
disability evaluation for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

3.  On and after November 7, 1996, the criteria for a 70 
percent disability evaluation for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a skin disorder as 
due to herbicide exposure.

Pertinent Law and Regulations

Service connection- in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the substantive law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

In addition to the general law as to service connection, 
above, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e) (2001), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 1116 (West 1991), as amended by the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, Title II, § 201, 115 Stat. 987, 988 (December 27, 
2001); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  Disease Associated With 
Exposure to Certain Herbicide Agents (Type II Diabetes) 66 
Fed. Reg. 23166 (2001); 38 C.F.R. § 3.309(e) (2001).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii) (2001). 

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999); see Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim: (1) The claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity; and (2) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

Service medical records are silent for complaints or 
diagnosis of a skin disorder or cysts.  A July 1968 report of 
medical history indicates that the veteran indicated that he 
did not have any skin diseases.  The July 1968 separation 
examination report indicates that examination of the 
veteran's skin was normal.  

A December 1987 VA examination report reveals that 
examination of the veteran's skin was normal.   

A December 1990 VA treatment record reflects a diagnosis of 
an anal fissure.  

A May 1994 VA agent orange examination report indicates that 
the veteran reported that he was not directly sprayed by 
agent orange but was in a recently sprayed area.  He 
indicated that he could have eaten foods or drinks that could 
have been contaminated.  The veteran reported that he had a 
burning sensation and sweating of his whole body.  He 
indicated that his face flushes and that he had recurrent 
cysts behind the ears and on the anterior chest wall.  He did 
not have any cysts at the present time.  Examination revealed 
that the veteran's skin was clear.  He had no rash or other 
pathology at that time.  There was no evidence of neoplasia.  
The diagnoses were post traumatic stress disorder, elevated 
liver enzymes, cholesterol and triglycerides, and low back 
pain due to previous surgery.  

In a December 1994 statement, the veteran indicated that he 
had cysts on his body which were soft tissue sarcomas.  He 
asserted that this was the result of exposure to herbicides 
while serving in Vietnam.   

A March 1995 VA treatment records reflects a diagnosis of 
fistula in ano.  

At a hearing before the RO in March 1996, the veteran argued 
that the cysts on his body were sarcomas.   

An April 1996 VA treatment record reflects a diagnosis of 
perianal pruritus.  

An April 1996 VA agent orange examination report reveals that 
the veteran reported having a history of perirectal abscesses 
which were drained three years ago.  The veteran also 
reported having rashes all over his body which would come and 
go and which were extremely pruritic.  The veteran reported 
that he had pruritus and rashes under the arm, buttocks, and 
feet.  Examination of the rectum was negative.  Examination 
of the skin revealed no rashes except for the buttock area 
where there was a mild macular papular rash which the veteran 
stated was pruritic.  There was no evidence of neoplasia.  
The diagnosis was rashes.  

An April 1996 VA skin examination indicates that upon 
objective examination, there were no masses or rashes.  The 
examination was negative for a skin disorder.     

A September 1996 VA treatment record reflects a diagnosis of 
contact dermatitis and lichen simplex, chronic, on the 
buttocks.  

A February 1997 VA treatment record indicates that the 
veteran had a perirectal abscess.  

Analysis

Initial Matters: Duty to Assist

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding the claim on 
appeal.  In an October 1995 statement of the case and in the 
supplemental statements of the case dated in September 1999, 
July 2001, and September 2001, the RO notified the veteran of 
the pertinent law and regulations and advised the veteran of 
the evidence that was considered in the claim.  In March 
2001, the RO notified the veteran of the VCAA.  

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  The veteran's service medical 
records are associated with the claims folder.  The veteran 
was afforded VA examinations in December 1987, May 1994, and 
April 1996.  Pertinent treatment records have been obtained 
and associated with the claims folder.    

Review of the record shows that the veteran was afforded a RO 
hearing in March 1996 and a hearing before the Board in 
November 1997.  The Board member who conducted the hearing in 
November 1997 is no longer employed with the Board.  However, 
the veteran indicated that he did not want another hearing 
before the Board.  In January 2002, the veteran informed the 
Board that he did not want another hearing before the Board 
and he wanted his case to be forwarded to the Board for a 
decision.      

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the appellant or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The appellant's claim has 
been adjudicated by the RO under the same statutory and 
regulatory criteria which must be applied by the Board.  
Accordingly, the Board does not believe that a remand for re-
adjudication is required under the VCAA or otherwise. 

The Board also finds that the RO complied with the directives 
from the May 1998 Board remand.  Cf. Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO contacted all of the agencies listed 
in the remand and obtained the relevant VA treatment records 
and social security records.    

Discussion

In this case, the evidence preponderates against the 
veteran's claim on both a presumptive basis and a direct 
basis.  In particular, it is undisputed that the veteran 
served in Vietnam.  However, although the medical evidence 
establishes that diagnoses including a macular, papular rash 
on the buttocks, perianal pruritus, contact dermatitis, and 
lichen simplex on the buttocks have been made, the 
aforementioned diseases are not included within the list of 
specified diseases under 38 C.F.R. § 3.309(e).

The medical evidence of record, including the VA Agent Orange 
examination reports, does not reflect a diagnosis of a 
disease included in the specified list for which service 
connection may be granted on a presumptive basis.  Thus, the 
evidence preponderates against the veteran's claim for 
service connection for skin disorders on a presumptive basis.  
Chase v. West, 13 Vet. App. 413 (2000); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

The veteran himself asserts that the cysts on his body are 
actually soft-tissue sarcomas.  Although the veteran and 
other lay persons are competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge that would render his opinions as to the 
diagnosis of the cysts or other rashes on his body.  There is 
no medical evidence to support his contention.

As noted above, where a disease is not specifically mentioned 
in applicable statute and regulation and when a disease is 
first diagnosed after service, service connection may still 
be established by evidence demonstrating that the disease in 
fact was incurred in service, aggravated by service, related 
to service or events from service, or, when applicable, by 
evidence that a presumption period applies.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994) ("proof of direct service 
connection . . . entails proof that exposure during service 
caused the malady that appears many years later").

Here, the competent evidence of record does not support the 
veteran's claim for service connection on a direct basis 
either.  Even though the veteran served in the Republic of 
Vietnam, the service medical records are silent with regard 
to a skin disorder, to include a macular, papular rash on the 
buttocks, perianal pruritus, contact dermatitis, and lichen 
simplex on the buttocks.  In fact those records are positive 
evidence that the veteran's skin was normal during service.

The VA treatment records and VA examination reports do not 
attribute the veteran's skin disorders to service or any 
events of service, to include any claimed herbicide exposure.  
Thus, service connection for a skin disorder is not warranted 
on a direct basis.  Boyer v. West, 210 F.3d 1351, 1353 (Fed 
Cir. 2000); Chase and McCartt, both supra. 

Finally, because the record is devoid of any medical evidence 
of a nexus between the veteran's service and his current skin 
disorders, his assertions presented on appeal are 
insufficient to establish service connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the claim must be 
denied.   

II.  Entitlement to a disability evaluation in excess of 50 
percent for PTSD.  

Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders including PTSD.  See 
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130). 

In VAOPGCPREC 3-2000, the General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.

Before November 7, 1996, the Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. 

30%  Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.  

10%  Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment.

0% There are neurotic symptoms which may 
somewhat adversely affect the 
relationships with others but which do 
not cause impairment of working ability.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93), 59 Fed. 
Reg. 4752 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).

On and after November 7, 1996, the Schedule reads as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

Duty to Assist

The VCAA provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim: (1) The claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity; and (2) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (d) (West Supp. 2001).  

Factual Background

A May 1994 VA psychiatric examination report indicates that 
the veteran reported having avoidance of stimuli associated 
with any type of military battle, nightmares, insomnia, 
isolation, decreased concentration, increased startle 
response, and feelings of guilt due to observing the 
catastrophic injuries in some of his fellow soldiers.  The 
veteran lived alone.

Mental status examination revealed no evidence of thought 
disorder or other evidence of a psychosis.  The veteran's 
thinking was lucid and coherent.  Insight and judgment were 
good.  Memory was intact.  Mood was euthymic with an 
appropriate range of affect.  The diagnosis was PTSD, 
chronic, delayed.  The veteran's GAF score was 52.  
 
A VA mental health outpatient treatment record dated in March 
1994 indicates that the veteran was referred due to increased 
anxiety.  It was his initial assessment.  He reported that he 
had flashbacks and difficulty sleeping since returning from 
Vietnam and he had lost contact with his family.  The veteran 
was started on medication.  VA mental health outpatient 
treatment records dated from March 1994 to April 1996 
indicate that the symptoms of auditory hallucinations and 
delusions decreased when the veteran was on medication.  In 
November 1995, the veteran's medications were changed and 
increased, and the veteran did better.  VA treatment records 
dated in February 1996 and March 1996 show that the veteran 
reported being very depressed and having increased 
flashbacks.    

An April 1996 VA examination report indicates that the 
veteran's subjective symptoms include anxiety, depression, 
nightmares, flashbacks, jumping in sleep, hearing voices, 
social isolation, crying spells, intrusive thoughts of war, 
and panic episodes for many years.  The veteran reported 
occasional auditory hallucinations.  He was suspicious at 
times with ideas of reference.  He denied any dangerous 
ideations such as suicidal ideations.  Memory and 
concentration were poor.  Judgment was not disturbed.  The 
diagnosis was PTSD, chronic, and probable psychotic disorder, 
not otherwise specified.  The GAF score was 58.  

VA mental health outpatient treatment records dated in May 
1996 note that the veteran's medications were increased.  
PTSD, chronic and delayed, and psychotic disorder not 
otherwise specified were diagnosed.  A VA treatment record 
indicates that the veteran's delusions and auditory 
hallucinations were decreased.  VA mental health outpatient 
treatment records dated in September 1996 and October 1996 
show that mental status of the veteran was stable.  It was 
noted that the veteran had no acute psychotic symptoms.  

VA mental health treatment records show that in December 
1996, the veteran's medications were increased.  VA mental 
health treatment records dated from May 1997 to October 1997 
indicate that the veteran's mental status was stable.  In 
October 1997 and February 1998, the veteran denied having 
psychotic symptoms.  VA mental health treatment records dated 
from March 1998 to January 1999 show that the veteran's GAF 
score ranged from 42 to 48.  In April 1998, the veteran 
reported having depression.   

A January 1999 VA psychiatric examination report indicates 
that the veteran was currently taking Ativan, Zoloft, 
trazodone, and risperidone.  The veteran had nightmares about 
Vietnam seven times a month.  He had startle response, 
anxiety, irritability, and insomnia.  It was noted that the 
veteran tended to isolate and he had emotional numbing.  The 
veteran had limited insight.  Affect was constricted.  The 
veteran stated that he heard voices.  The veteran indicated 
that his medication helped make the voices go away.  Mental 
status examination revealed that the veteran's mood was 
anxious.  Affect was constricted.  The examiner stated that 
the veteran fit the criteria for schizophrenia and PTSD.  The 
examiner indicated that the veteran's PTSD and his mental 
disorder precluded employment.  The examiner also stated that 
the veteran was competent and was not imminently dangerous to 
himself or others.  The diagnosis was PTSD and paranoid 
schizophrenia.  His GAF score was 35. 

VA mental health treatment records dated from January 1999 to 
December 1999 indicate that the veteran's GAF scores ranged 
from 42 to 45.  In April and October 1999, the veteran 
reported feeling depressed.  VA mental health treatment 
records dated from January 2000 to March 2001 indicate that 
the veteran's GAF score was 50.   

A March 2001 VA psychiatric examination report reveals that 
the veteran reported that he had abused alcohol until 1989 
when he stopped drinking.  The veteran indicated that when he 
stopped drinking, he began having auditory hallucinations.  
He reported having flashbacks, nightmares, heightened startle 
reaction, social isolation, and suicidal ideation.  The 
veteran reported that he tried to work in the 1990's at a 
fast food chain but he had to stop working because of muscle 
pain and stiffness.  The veteran lived alone and spent much 
of his time looking out of a window or sitting on his porch.  
He avoided most social contacts including contact with his 
extended family.  He has not had an intimate or close 
relationship since his accident in the late 1980's and he had 
stopped seeing any other friends or acquaintances after he 
became sober.  He was on lorazepam, risperidone, and 
nefazodone.  The veteran was highly suspicious of others and 
was extremely socially isolated.  He avoided reminders of the 
Vietnam war and was often irritable with people who 
interfered with his isolation.  The veteran had poor 
concentration, periods of apparent thought blocking, and 
auditory hallucinations.  It was noted that the veteran's 
hallucinations appeared to be well-controlled by his 
medication.  He described high levels of anxiety which was 
diminished with his medication as well.  He reported having 
passive suicidal ideation, anhedonia, and lack of motivation.  
The veteran reported that he was unable to work because he 
was sometimes incontinent and because of pain in his back and 
foot.  The veteran reported having insomnia, nightmares about 
combat, and intrusive memories of Vietnam.    

Mental status examination revealed that the veteran was 
neatly dressed.  His mood was euthymic and his affect was 
inappropriately positive as he discussed symptomatology.  The 
veteran had an intact long-term memory.  The veteran's short-
term recall and concentration was moderately impaired.  The 
veteran described infrequent suicidal ideation without intent 
or plan and he denied homicidal ideation.  His thinking was 
generally goal-orientated but he reported ongoing 
hallucinations.  He described anxiety symptoms of PTSD.  The 
veteran stated that he had flashbacks and nightmares three or 
four times a week.  Insight was limited.  Judgment was 
present.  The veteran was capable of managing his benefits.  

The examiner indicated that he was asked to render a medical 
opinion as to the effect of the veteran's PTSD on 
employability as opposed to the effect of the schizophrenia, 
which was diagnosed in 1999, on the veteran's 
unemployability.  The examiner noted that probable psychosis 
disorder, not otherwise specified, was diagnosed in April 
1996.  The examiner indicated that the veteran's somatic 
delusions and his negative symptoms including anhedonia, lack 
of motivation, and apparent thought blocking are best 
ascribed to his psychotic disorder, either schizophrenia or 
psychotic disorder not otherwise specified.  The examiner 
stated that the veteran's heightened startle reaction, 
flashbacks to Vietnam, and nightmares about combat appear to 
stem directly from his experiences in Vietnam and are best-
described as PTSD.  The veteran's hallucinations occurred 
outside of the context of his flashbacks and nightmares, but 
have content directly related to his combat experience in 
Vietnam.  The veteran indicated that all of his symptoms were 
controlled by his use of alcohol to the extent that he could 
work as a laborer and custodian and that the physical pain 
and other somatic symptoms have prevented him seeking 
employment recently.  The examiner stated that it was not 
possible to separate the effects of each cluster of symptoms 
on the veteran's overall level of functioning in that both 
groups of symptoms are detrimental to his ability to work and 
function socially and are present co-morbidly.  The examiner 
stated that it was not possible to determine to what extent 
the veteran's PTSD has exacerbated or caused his psychotic 
symptomatology given the confusing history the veteran gave.  
The examiner concluded that it was not possible to state 
whether the veteran's PTSD alone would make him unemployable 
without his concurrent psychotic symptoms.  The diagnoses 
were psychotic disorder not otherwise specified, representing 
a continuation of the earlier diagnosed paranoid 
schizophrenia; and PTSD, chronic.  The veteran's GAF score 
was 49.  

VA mental health treatment records dated from March 2001 to 
June 2001 indicate that the veteran's GAF score was 50.  

Analysis

Initial Matters: Duty to Assist

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In March 2001, the RO notified the veteran of the 
VCAA.  In an October 2001 statement of the case and in 
supplemental statements of the case dated in July 1996, July 
2001, and September 2001, the RO notified the veteran of the 
pertinent law and regulations.  The veteran was notified of 
the revised provisions of the Rating Schedule regarding the 
rating of mental disorders.  The revisions to the Rating 
Schedule were effective November 7, 1996.  The RO also 
informed the veteran what evidence was considered.   

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded VA psychiatric examinations in 
May 1994, April 1996, January 1999, and March 2001 in order 
to determine the current severity of his disorder.  The 
veteran has not identified any relevant treatment records.  

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini, supra.   

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard, 
supra.  The veteran's claim has been adjudicated by the RO 
under the same statutory and regulatory criteria which must 
be applied by the Board.  Accordingly, the Board does not 
believe that a remand for re-adjudication is required under 
the VCAA or otherwise. 

The Board also finds that the RO complied with the directives 
from the May 1998 Board remand.  Cf. Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO contacted all of the agencies listed 
in the remand and obtained the relevant VA treatment records 
and social security records.  The veteran was afforded a VA 
psychiatric examination. 



Discussion

The veteran's claim of entitlement to service connection for 
PTSD was filed on December 16, 1991.  As noted above, during 
the pendency of this appeal, the provisions of Diagnostic 
Code 9411 were revised effective November 7, 1996.  See 61 
Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130).   

In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of Diagnostic Code 9411 and has determined that 
the revised version is more favorable to the veteran's claim.  
The revised rating criteria sets forth objective criteria, 
such as certain symptoms, that must be met for the assignment 
of a disability evaluation.  The former rating criteria sets 
forth certain degrees of impairment, such as severe, for each 
disability rating.  This is a somewhat less clear and more 
subjective standard.  The Board finds that the revised rating 
criteria is more favorable to the veteran's claim because an 
objective criteria is easier to demonstrate or establish than 
a subjective criteria.  The Board finds that the revised 
version of Diagnostic Code 9411 is more favorable to the 
veteran's claim.    

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of 
Diagnostic Code 9411 prior to November 7, 1996, the effective 
date of the amended regulations.  The Board will then analyze 
the veteran's claim under the revised provisions of 
Diagnostic Code 9411 from November 7, 1996, since the revised 
version is more favorable to the veteran's claim.  

December 16, 1991 to November 6, 1996:  

In applying the law to the existing facts, the Board finds 
that the evidence establishes that the veteran's PTSD was 
productive of severe impairment prior to November 7, 1996.  
As noted above, in order for a 70 percent disability 
evaluation to be assigned under the former provisions of 
Diagnostic Code 9411, the evidence must establish that the 
veteran's PTSD causes severe impairment in the veteran's 
ability to establish and maintain effective or favorable 
relationships with people and that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

The medical evidence establishes that the veteran's PTSD 
causes severe social and industrial impairment.  The medical 
evidence of record establishes that the veteran's PTSD is 
manifested by recurrent nightmares, avoidance of stimuli 
associated with military, flashbacks, insomnia, isolation, 
and decreased concentration.  Treatment records dated from 
1994 to 1996 show that the veteran had symptoms of auditory 
hallucinations and delusions which decreased with medication.  
The veteran had symptoms of depression.   

The medical evidence of record establishes that the veteran's 
PTSD causes severe social or industrial impairment.  There is 
evidence that his ability to establish and maintain effective 
or favorable relationships was severely impaired.  The 
evidence of record shows that the veteran was unable to 
establish and maintain effective relationships with people.  
He was unmarried and he lived alone.  The veteran did not 
have any friends and he lost contact with his family after 
returning from Vietnam. 

The evidence of record further shows that the veteran had 
severe impairment in his ability to obtain or retain 
employment.  The examiner who performed the March 2001 VA 
psychiatric examination indicated that the veteran's symptoms 
of PTSD were detrimental to the veteran's ability to work.  
The veteran himself reported that his symptoms had been 
controlled by the use of alcohol and he was able to work as a 
laborer or custodian when using alcohol.  However, the 
veteran indicated that he stopped using alcohol in 1989 and 
it was at that time that his psychotic symptoms started.  
Thus, the Board finds that the evidence of record establishes 
that the veteran has severe social and industrial impairment 
due to the PTSD and therefore, a 70 percent evaluation is 
warranted under the former criteria of Diagnostic Code 9411.   

The Board finds that the preponderance of the evidence is 
against a rating of 100 percent under the former criteria, as 
there is no evidence demonstrating that, due to PTSD, the 
veteran experiences either totally incapacitating 
psychoneurotic symptoms, a gross repudiation of reality, 
disturbed thought or behavioral processes, or explosions of 
aggressive energy resulting in profound retreat from mature 
behavior.  The evidence of record fails to reflect anything 
approaching total incapacitation due to PTSD.  Although the 
veteran had complaints of auditory hallucinations and 
delusions, the medical evidence of record shows that these 
symptoms were controlled with medication.  The May 1994 VA 
examination report indicates that there was no evidence of a 
thought disorder.  The veteran's thinking was lucid and 
coherent.  Insight and judgment were good.  The veteran was 
capable of managing his own funds.  The April 1996 VA 
examination report notes that the veteran's judgment was not 
disturbed.  The veteran was competent.  

The evidence of record further does not establish that the 
service-connected PTSD causes a demonstrable inability to 
obtain or retain employment.  See Johnson v. Brown, 
7 Vet. App. 95, 97 (1994).  As noted above, the evidence of 
record shows that up until 1989, the veteran was employable 
and he stopped working due to a nonservice-connected back 
disability.  The veteran had been able to work with the use 
of alcohol.  The veteran indicated that he currently could 
not work due to back and foot pain and because he was 
sometimes incontinent.  The medical evidence demonstrates 
that the PTSD severely impairs the veteran's ability to be 
employed; the medical evidence does not establish that the 
PTSD caused a demonstrable inability to obtain or retain 
employment.  Thus, the Board finds that the preponderance of 
the evidence is against a 100 percent disability rating under 
the former criteria, as the record does not show that the 
veteran is demonstrably unable to obtain or retain employment 
due to his PTSD.    

In summary, a 70 percent disability evaluation for the 
service-connected PTSD under the rating criteria in effect 
prior to November 7, 1996 is warranted, for the reasons and 
bases described above.  


From November 7, 1996:  

In applying the law to the existing facts, the Board finds 
that the probative and persuasive evidence of record supports 
the assignment of a 70 percent rating for the PTSD under the 
revised provisions of Diagnostic Code 9411.  The evidence of 
record demonstrates that the veteran's service-connected PTSD 
causes occupational and social impairment with deficiencies 
in areas such as work, family relations, judgment, and mood 
due to the PTSD symptoms.  

The medical evidence of record establishes that the veteran's 
service-connected PTSD is principally manifested by 
depression affecting the veteran's ability to function 
independently, appropriately and effectively; nightmares; 
flashbacks; startle response; anxiety; irritability; and 
insomnia.  The veteran had intermittent suicidal ideation.  
The veteran had occasional auditory hallucinations and 
delusions; but these were attributed to nonservice-connected 
psychosis.  

The veteran's PTSD caused an inability to establish and 
maintain effective relationships.  There is probative 
evidence that the veteran has social impairment with 
deficiencies in family relations. The veteran lived alone and 
he did not have any friends.  He did not have contact with 
his family.  The May 2001 VA examination report indicates 
that the veteran was highly suspicious of others and was 
extremely socially isolated.  He was irritable with people 
who interfered with his isolation.  The VA treatment records 
and VA examination reports dated from 1998 to 2001 reflect 
GAF scores ranging from 42 to 50.  Scores ranging from 41 to 
50 reflect serious symptoms or any serious impairment in 
social functioning (e.g., no friends).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).

The medical evidence demonstrates that the veteran has 
occupational and social impairment with deficiencies in work.  
The May 2001 VA examination report indicates that the 
examiner indicated that the symptoms due to the veteran's 
PTSD were detrimental to the veteran's ability to work.  The 
VA treatment records and examination reports indicate that 
from 1998 to 2001, the veteran's GAF scores ranged from 42 to 
50.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in 
occupational or school functioning (e.g., unable to keep a 
job). 
 
Thus, the Board finds that the medical evidence of record 
establishes that the veteran's disability picture due to the 
service-connected PTSD meets the criteria for a 70 percent 
evaluation under Diagnostic Code 9411, and a 70 percent 
evaluation is warranted for the service-connected PTSD.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.    

The Board has considered whether a 100 percent evaluation is 
warranted for the PTSD under Diagnostic Code 9411.  The 
evidence of record does not demonstrate that the veteran's 
PTSD is manifested by total occupational and social 
impairment due to gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, or memory 
loss for names of close relatives, own occupation or own 
name.  

The medical evidence shows that the veteran has occasional 
auditory hallucinations and delusions.  However, these 
symptoms are attributed to nonservice-connected psychosis.  
The May 2001 VA examination report indicates that the 
veteran's judgment was present and his thinking was generally 
goal-oriented.  The veteran's suicidal ideation was 
infrequent, not persistent.  There was no evidence of grossly 
inappropriate behavior.  The veteran was able to perform 
activities of daily living and maintain his personal hygiene.  
The May 2001 VA examination notes that the veteran's long-
term memory was intact and his short term memory was only 
moderately impaired.  

There is no evidence that the veteran's PTSD caused total 
occupational or social impairment.  The evidence of record 
shows that the veteran had been able to work up until 1989.  
He stopped working at that time due to a back injury.  The 
Board notes that the January 1999 VA examination report 
indicates that the veteran's PTSD "and his mental disorder" 
precluded employment.  Thus there is no opinion that his 
unemployability is attributable solely to service-connected 
PTSD, or that the PTSD by itself is so severe as to render 
the veteran unemployable.  In the Board's view, the 
preponderance of the evidence shows that the veteran's PTSD 
causes not more than serious occupational impairment.  From 
1998 to 2001, the veteran's GAF scores were consistently in 
the range of 42 to 50, which is indicative of serious 
impairment.  The only time the GAF score was lower than this 
range was upon VA examination in January 1999, when the GAF 
score was 35, which is indicative of major impairment in 
work.  The Board notes that under 38 C.F.R. § 4.126 (a), when 
evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The medical evidence of record shows that the service-
connected PTSD causes serious occupational impairment, not 
major or total occupational impairment.  

Thus, the Board finds that the preponderance of the evidence 
of record is against assignment of a 100 percent disability 
evaluation for the PTSD under Diagnostic Code 9411.  

In summary, for the reasons and bases expressed above, the 
Board finds that the competent and probative evidence of 
record supports the assignment of a 70 percent disability 
rating for the veteran's PTSD under Diagnostic Code 9411, 
from November 7, 1996.  38 C.F.R. §§  4.7, 4.21, 4.130, 
Diagnostic Code 9411.  Furthermore, for the reasons and bases 
stated above, the Board also finds that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 70 percent for the PTSD.   

Lastly, the Board notes that in Fenderson  v. West, 12 Vet. 
App. 119 (1999), it was held that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

The Board finds that a 70 percent evaluation is warranted 
effective from December 16, 1991, the date of his claim.  See 
38 C.F.R. § 3.400 (2001).  As discussed in detail above, the 
criteria for a 70 percent rating under the former provisions 
of Diagnostic Code 9411 have been met from December 16, 1991 
to November 6, 1996.  The criteria for a 70 percent 
evaluation for the PTSD have been met from November 7, 1996 
under the revised provisions of Diagnostic Code 9411.  The 
Board has examined the record in order to determine whether a 
higher rating could be assigned for any period.  However, 
there is no evidence that the veteran's service-connected 
PTSD has been productive of higher rating at any time.  It 
appears from the veteran's statements and the medical 
evidence that the disability has remained essentially 
constant over the entire period, as indicated by the 
essentially constant GAF scores.  The Board has identified no 
basis for assigning a higher rating at any time.


ORDER

Entitlement to service connection for a skin disorder is 
denied.  

Entitlement to a 70 percent disability evaluation for PTSD is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.   


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

